Citation Nr: 1317772	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  12-04 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines




THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the RO that denied legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

The appellant was scheduled for a Board hearing at the RO in January 2013.  He failed to report for the scheduled hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that further development is necessary prior to final adjudication of the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.

In this case, the appellant contends that he is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund based on his recognized guerrilla service from January to September 1945.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  

Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

Where the service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Moreover, VA must ensure that service department verifications as to whether an individual served in the United States Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA.  See Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008).

A review of the record shows that the RO has made multiple attempts to verify the appellant's service, using different variations of his name as provided in written submissions.  See, e.g., April 2009 claim, June 2010 written submission, February 2012 substantive appeal (VA Form 9) and accompanying documents.

The names searched are all listed in the December 2011 Statement of the Case (SOC) and October 2012 Supplemental Statement of the Case (SSOC), with the exception of "Ciriaco Saroca De La Luna," which was also searched in one request.

A review of the record also shows several additional versions of the appellant's name, to include different spacing of the letters in the last name: "Ciriaco Luna" (marriage and baptism certificate); "Ciriaco Saroca Dela Luna" (claim, PVAO Form 002); and "Ciriaco de la Luna" (copy of list of Co "B" listed in SOC).

In addition, the requests have included the appellant's unit as either "B Company, 1st Battalion, 3rd Regiment, FACGF" or "B Company, 2nd Battalion, 3rd Regiment, FACGF" based on the documents provided, but not both units on the same request (where requests are not all the same as to names used).  The record also shows the "Castañeda" unit (PVAO Form 002).

The responses from the service department (through the National Personnel Records Center (NPRC)) have certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The Board acknowledges the RO's development efforts to date in this regard.  However, in light of the foregoing and the requirements of Capellan, the Board finds that an additional attempt to verify the appellant's claimed service is necessary in this case to ensure a complete record upon which to decide the claim.

Specifically, a search should be conducted that considers all variations of the appellant's name and all variations of his reported units of assignment in one search, along with the sum of the relevant documents submitted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take appropriate steps to request verification of the appellant's claimed service from the service department, using all variations of the appellant's name and all variations of his reported units of assignment in one search, as well as the remainder of the relevant identifying information of record.

As part of this request, the RO should provide the service department with copies of all relevant records in the claims file. 

In addition to the names listed in the SOC and SSOC, variations of record include: Ciriaco Saroca De La Luna // Ciriaco Luna // Ciriaco Saroca Dela Luna // Ciriaco de la Luna.

Units identified include: B Company, 3rd Regiment, FACGF // B Company, 1st Battalion, 3rd Regiment, FACGF // B Company, 2nd Battalion, 3rd Regiment, FACGF // Castañeda.

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

